DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.

Response to Amendment
The amendment dated 9/1/2020 has been considered and entered into the record.  New claim 13 has been added.  Claims 1–9 and 11–13 are pending and are examined below.  The previous rejection based upon Huhtala is withdrawn as the prior art fails to teach or suggest calcium carbonate particles having an average particle diameter ranging from 0.02–0.1 m (20–100 nm).  New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9 and 11–13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtala (US 2008/0194749 A1) in view of Moriuchi (US 2009/0130356 A1).
Huhtala teaches a flame-retardant polymer composition for use as an insulating layer for a conductive cable.  Huhtala abstract.  The composition may comprise 30–70 weight % acid-modified polyethylene polymer resin; 0.5–20 weight % calcium carbonate nanofiller particles; 1–5 weight % silicone gum; and less than five weight % magnesium stearate, a metal salt fatty acid that contains 18 carbon atoms.  Id. ¶¶ 22–24, 26, 35, 41, 45, 50, 57, 59, 60–63.  The silicone gum is preferably a polyorganosiloxane.  Id. ¶¶ 26–28.  
Although Huhtala fails to explicitly disclose the amount of each of the component of the composition is based upon a base resin, as presently claimed, the ranges disclosed for each of the components overlap the claimed ranges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges for each component as claimed.  The motivation would have been obvious to explore the ranges for each component in the course of routine engineering optimization/experimentation to successfully achieve the flame retardant resin composition.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in the claims are considered to be within the level of ordinary skill in the art.  It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Huhtala teaches the use of calcium carbonate as a filler material, but fails to qualify it as either heavy or light.  The Examiner takes that position that the calcium carbonate of Huhtala is necessarily either heavy (formed using the dry grinding process) or light (formed using a carbonation process) because those are to two forms of calcium carbonate available as filler.  
Huhtala fails to teach or suggest calcium carbonate particles having an average particle diameter ranging from 0.02–0.1 m (20–100 nm).  
Moriuchi teaches a flame-retardant composition comprising a resin and an inorganic filler that is used to form an insulating tube.  Moriuchi abstract.  The inorganic filler is preferably calcium carbonate as it is excellent in flame retardancy.  Id. ¶ 57.  The calcium carbonate filler preferably has an average particle diameter 0.02–0.20 m (20–200 nm), e.g., 80 nm.  Id. ¶¶ 57, 91, 108.
It would have been obvious to one of ordinary skill in the art to have looked to Moriuchi for guidance as to a suitable average particle diameter for the calcium carbonate used in Huhtala to provide flame retardance.

Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claimed calcium carbonate average particle diameter range and amounts are critical and achieves unexpected results of both very good abrasion resistance and flame 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786